Citation Nr: 0615631	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  04-34 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability, to include chronic sprain due to reverse 
spondylolisthesis at L-5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active naval service from January 1966 to 
December 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 2004 by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

A rating decision in June 1979 denied the veteran's claim of 
entitlement to service connection for a low back disability, 
and a rating decision in February 2001 found that new and 
material evidence sufficient to reopen the claim had not been 
received.  In September 2003 and thereafter, the veteran 
submitted additional evidence in an attempt to reopen his 
claim for service connection for a low back disability.  The 
RO found that the additional evidence was not new and 
material, and the current appeal ensued.

On November 17, 2005, the veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  

This decision by the Board finds that new and material 
evidence sufficient to warrant reopening the veteran's claim 
of entitlement to service connection for a low back 
disability has been received.  The issue of entitlement to 
service connection for a low back disability on the merits is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for notification and development action.  


FINDINGS OF FACT

1.  In an unappealed June 1979 decision, the agency of 
original jurisdiction denied entitlement to service 
connection for a low back disability, and in an unappealed 
February 2001 decision the agency of original jurisdiction 
found that new and material evidence to reopen the claim had 
not been received.

2.  Evidence received since the February 2001 agency of 
original jurisdiction decision includes evidence which was 
not previously submitted to agency decision makers and which, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for a low back disability and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since a final February 2001 agency of 
original jurisdiction decision is new and material, and the 
claim for service connection for a low back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence which is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) which is necessary 
to substantiate the claim; (2) which VA will seek to provide; 
(3) which the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession which pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for a low back disability 
is completely favorable such that further notification and 
development pursuant to the VCAA and its implementing 
regulations is not required before reopening can be 
accomplished.  A determination as to the merits of that 
reopened claim is, however, deferred pending the additional 
action requested in the REMAND following this decision.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).   For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The basis of the RO's decision in June 1979 denying 
entitlement to service connection for a low back disability 
was that the veteran's complaints of low back pain during his 
active service, which were documented in his service medical 
records in November 1967 and thereafter, were acute and 
transitory and not related to any low back disorder diagnosed 
after his separation from service.  The evidence of record at 
the time of the June 1979 rating decision contained no 
indication that the veteran had complained of back pain until 
a VA medical examination approximately ten years after his 
separation from service or that he had sought medical 
treatment for back pain during that period of time.  The 
evidence of record at the time of the February 2001 rating 
decision contained the veteran's statement that he was at 
that time receiving medical treatment for back pain but did 
not demonstrate that there had been continuity of 
symptomatology of a back disorder since the veteran's 
separation from active service or contain a medical opinion 
linking a post-service low back disorder to the veteran's 
service.   

At the hearing in November 2005, the veteran testified that, 
after his separation from active service in December 1969, 
his in-service back pains did not resolve but rather that he 
has continued to have back pains until the present time.  He 
testified that such back pains have been persistent since he 
was first seen for the onset of back pain in service in 
November 1967.  The credibility of the veteran's testimony in 
this regard is presumed for the purpose of reopening his 
claim for service connection for a low back disability, see 
Justus, supra, and as such his hearing testimony constitutes 
additional evidence received since the prior final denial of 
the claim which is new and material.  The requirements in law 
to reopen the veteran's claim for service connection for a 
low back disability have thus been met.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).      


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability, 
to include chronic sprain due to reverse spondylolisthesis at 
L-5, is reopened; to this extent only, the appeal is granted.  

REMAND

A regulation implementing the VCAA relates to providing 
medical examinations or obtaining medical opinions.  
38 C.F.R. § 3.159(c)(4) provides that:

(i) In a claim for disability compensation, 
VA will provide a medical examination or 
obtain a medical opinion based upon a review 
of the evidence of record if VA determines it 
is necessary to decide the claim.  A medical 
examination or medical opinion is necessary 
if the information and evidence of record 
does not contain sufficient competent medical 
evidence to decide the claim, but

(A) Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability;

(B) Establishes that the veteran suffered 
an event, injury or disease in service, 
or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 
3.316, and 3.317 manifesting during an 
applicable presumptive period provided 
the claimant has the required service or 
triggering event to qualify for that 
presumption; and

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service connected 
disability.

(ii) Paragraph (4)(i)(C) could be satisfied 
by competent evidence showing post-service 
treatment for a condition, or other possible 
association with military service.

In the veteran's case, his low back pain in service was 
documented in his service medical records, and his 
testimony at the hearing in November 2005 to the effect 
that he has had continuing low back pain since separation 
from service constitutes competent lay evidence.  See 
38 C.F.R. § 3.159(a)(2) (2005) (competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience; lay 
evidence is competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay 
person).  As there is no medical opinion linking any 
post-service low back disorder to the veteran's active 
service, the Board finds that the evidence is presently 
insufficient to decide the claim on appeal, see 38 C.F.R. 
§ 3.159(c)(4), and that a medical opinion should be 
sought on the medical issue of whether the veteran's 
current low back disability may reasonably be related to 
his complaints of back pain during his active naval 
service, and this case will be remanded for that purpose.

At the hearing in November 2005, the veteran also 
testified that he was treated for back pain in 1970, the 
year following his separation from service in December 
1969, by a private physician who he identified in the 
transcript of the hearing as "Dr. Rob" and that the 
private physician admitted him to the Beckley Regional 
Medical Center, Beckley, West Virginia, in 1972 to be 
treated for back pain with traction.  Any records of such 
treatment would be pertinent to the appeal, and so an 
attempt should be made while the case is in remand status 
to be obtain copies of the records.  Because the veteran 
testified that "Dr. Rob" died "a couple of years ago" 
in Africa, (see transcript of November 2005 hearing at 
page 6), the veteran should be requested to provide 
information as to the custodian, if any, of the office 
records of Dr. Rob.  

With regard to another aspect of this case, VA's duty to 
notify pursuant to the VCAA and its implementing regulations, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. March 3, 2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  

The VCAA notice letter which the RO sent to the veteran in 
November 2003 concerning his service connection claim did not 
contain the information which the Court has now held in 
Dingess/Hartman VA is required by the VCAA to provide to the 
claimant.  The required notice should be provided to the 
veteran while his case is in remand status.  See VBA Fast 
Letter (06-04) (March 14, 2006).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 and the 
Court's holding in Dingess/Hartman, 
supra.  The AMC's letter to the appellant 
should specifically inform him of the 
five elements of his claim for service 
connection for a low back disability.  
See VBA Fast Letter (06-04).
 
2.  The AMC should request that the 
veteran provide the full name of the 
"Dr. Rob" to whom he referred in his 
testimony at a hearing in November 2005 
and the mailing addresses of Dr. Rob's 
last medical office in the United States 
and Dr. Rob's last residence in the 
United States.  The AMC should also 
request that the veteran identify, if he 
knows, the name and address of the 
custodian of Dr. Rob's medical office 
records.  After obtaining any necessary 
releases from the veteran, the AMC should 
attempt to obtain copies of any available 
records of treatment of the veteran for 
back pain by Dr. Rob since 1970 and of 
any records of treatment of the veteran 
for back pain in 1972 at the Beckley 
Regional Medical Center, Beckley, West 
Virginia. 

3.  The AMC should then arrange for the 
veteran to be examined by a physician 
with the training and expertise to 
determine whether a current low back 
disorder, if found, is etiologically 
related to the veteran's active naval 
service.  It is imperative that the 
examiner review the pertinent medical 
records and other documents in the claims 
file, to include the veteran's service 
medical records.  After a clinical 
examination of the veteran and the 
records review, the examiner should 
respond to the following question:  Is 
there a 50 percent probability or greater 
that any current disorder of the 
veteran's low back/lumbosacral spine, to 
include chronic sprain due to reverse 
spondylolisthesis at L-5, is 
etiologically related to any incident in 
or manifestation during the veteran's 
active naval service?  A rationale should 
be stated for the opinion expressed.  

4.  The AMC should then re-adjudicate the 
remanded issue based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


